Citation Nr: 0729300	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  05-34 373	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The appellant served on active duty from September 1949 to 
February 1953.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appellant submitted a request for a Board hearing in 
Washington, DC in the VA Form 9 he submitted in October 2005.  
A hearing was scheduled for February 2006; that same month, 
the appellant submitted a written statement in which he 
withdrew his request for a Board hearing.  The request for a 
hearing is deemed withdrawn and the Board will continue with 
the appeal.  See 38 C.F.R. § 20.704.

By a February 1, 2006 letter, a Veterans Law Judge granted 
the appellant's motion to advance this case on the docket 
based on a finding of good cause, namely the advanced age of 
the appellant.  See 38 C.F.R. § 20.900(c).

Also in February 2006, the appellant submitted additional 
evidence concerning his service connection claim directly to 
the Board.  The appellant also submitted a written waiver of 
review of that evidence by the agency of original 
jurisdiction and therefore referral to the RO of that 
evidence received directly by the Board is not required.  
38 C.F.R. § 20.1304.

This case was originally before the Board in February 2006, 
at which time the Board denied the veteran's claim of 
entitlement for service connection for a lumbar spine 
disorder.  Subsequently, a Motion for the Reconsideration of 
that decision was filed with the Board.  Reconsideration of 
the decision was granted by a Deputy Vice Chairman pursuant 
to 38 U.S.C.A. § 7103(b).





FINDINGS OF FACT

1.  The appellant was treated on a few occasions for 
complaints of low back pain while he was on active duty; this 
resolved without any sequelae.

2.  The appellant's current lumbar spine disc and bone 
pathology, including degenerative disc disease and 
osteoarthritis/degenerative changes, is not attributable to 
his active military service from September 1949 to February 
1953.


CONCLUSION OF LAW

Service connection for a lumbar spine disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
service connection claim by correspondence dated in June 
2004.  That document informed the appellant of VA's duty to 
assist and what kinds of evidence the RO would help obtain.  
In that letter, the RO informed the appellant about what was 
needed to establish entitlement to service connection.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.

The appellant was provided the "content-complying notice to 
which he was entitled." Pelegrini v. Principi, 18 Vet. App. 
112, 122 (2004).  Consequently, the Board does not find that 
any late notice under the pertinent law requires remand to 
the RO.  Nothing about the evidence or any response to any 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 2006) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA obtained the appellant's service medical 
records.  VA and private medical records are also included in 
the claims file.  The appellant submitted a third-party lay 
statement in support of his service connection claim.  The 
appellant was afforded a medical examination for VA purposes.  
38 U.S.C.A. § 5103A(d); Charles v. Principi, 16 Vet. App. 370 
(2002).  The appellant was informed about the kind of 
evidence that was required and the kinds of assistance that 
VA would provide and he was supplied with the text of 
38 C.F.R. § 3.159.  

The appellant did not provide any information to VA 
concerning available treatment records that he wanted the RO 
to obtain for him that were not obtained.  The appellant was 
afforded the opportunity to provide testimony at a personal 
hearing at the RO; he was repeatedly informed by the Decision 
Review Officer throughout that hearing that the evidence 
missing which was required to prove his claim was medical 
evidence establishing a link between his disability and 
service.  The appellant also cancelled a scheduled Board 
hearing.  The appellant was given more than one year in which 
to submit evidence after the RO gave him notification of his 
rights under the pertinent statute and regulations.  
Therefore, there is no duty to assist or notify that is 
unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  While RO never advised the 
appellant of such information relating to effective dates and 
disability ratings, because the Board has denied the 
appellant's service connection claim, such information is not 
applicable to that issue.

The appellant was also provided with notice as to the 
clinical evidence necessary to establish service connection, 
as well as the assistance VA would provide.  Proceeding with 
this case in its current procedural posture would not 
therefore inure to the appellant's prejudice.  Therefore, 
there is no duty to assist that was unmet and the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

In any event, the Board finds that any deficiency in the 
notice to the appellant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

If there was any deficiency in the notice to the appellant, 
the Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the appellant over the 
course of this appeal, the appellant clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the appellant's 
contentions and the communications provided to the appellant 
by the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.

II. The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim. The appellant prevails in either 
event. However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied. 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant testified at his July 2005 personal hearing at 
the RO that he had had problems with his back while in 
service.  He said that he initially hurt his back while 
performing KP duties in 1949 (more than 50 years ago).  He 
further stated that it was not due to a football injury as 
noted in his service medical records.  

The appellant wrote in a May 2004 statement that he had gone 
to sick call after hurting his back and that he had been 
treated with rest and pain medication.  The appellant said 
that he was subsequently treated for his back at Keesler Air 
Force Base and that he then had intermittent problems with 
his back thereafter.

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.

The resolution of an issue of service connection must be 
considered on the basis of the places, types and 
circumstances of a veteran's service as shown by service 
records, the official history of each organization in which 
the claimant served, her medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 C.F.R. § 3.303(a).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the veteran's 
military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); 38 C.F.R. § 3.303(a).  In addition, service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Review of the appellant's service medical records reveals 
that the appellant sought medical treatment for a strained 
muscle in his back on December 3, 1949.  He was treated with 
wintergreen ointment.  Two days later, the appellant again 
sought treatment for a back problem.  Radiographic 
examination revealed no sign of bony pathology of the dorsal 
spine.  In June 1952, the appellant sought treatment for 
thoracolumbar midline pain that was intermittent.  He said 
that it had been present for 48 hours and gave no history of 
trauma or previous back pain.  The clinical impression was 
strain; treatment consisted of heat and light duty.  Several 
days later, he reported continued back pain that had been 
aggravated by prolonged walking.  There is no record of any 
subsequent treatment for any low back pain or other lumbar 
spine condition.  The appellant underwent a service 
separation examination in February 1953; his spine was 
described as clinically normal.

The appellant's spouse has submitted a written statement in 
which she said that she met the appellant in 1950, and that 
she was unable to state with any specificity the nature or 
onset date of the appellant's back problems during the 1950s.  
She said that she did recall the appellant's back 
difficulties during the 1960s.

Review of the appellant's post-service medical records 
reveals that the appellant had sought treatment in April 
1985, decades after service.  A private physician report 
dated in that month states that physical examination had 
revealed a little tenderness in the appellant's lower back 
that was consistent with his history of back problems.

The appellant again sought private treatment in October 1986, 
after he had been rear-ended by a car while on the beltway.  
The examining physician noted that the appellant reported 
having been rear-ended at a stop sign in 1980.  The appellant 
also reported having had a long-standing back problem with 
treatment by a private physician.  He said that, prior to 
this accident, there had been an uncomfortable spot in his 
back, but that this had not been present for two years.  Such 
facts are found to provide evidence against this claim.  He 
stated that he was currently uncomfortable every three weeks 
or so.  Lateral x-ray examination of the lumbar spine 
revealed degenerative changes between L2 and 3, and L3 and 4.  
Spurs were present at the superior border of L3.  

The appellant underwent a pelvic sonogram in July 1987.  
There was mild compression of L3, but no other changes.  The 
clinical impression was mild compression of L3 possibly 
related to osteoporosis or prior compression fracture.

An October 2001 VA consultation note indicted that the 
appellant reported a long history of recurrent low back pain 
with no definite history of injury.  Such a general statement 
is found to provide evidence against this claim.  He said 
that he had had problems for many years.  The appellant also 
said that his latest problem had developed several months 
prior and that it had persisted since then. 

The appellant underwent a VA medical examination in January 
2005; the examiner reviewed the appellant's claims file.  The 
examiner rendered a diagnosis of degenerative spondylosis.  
The examiner also stated that the appellant's present low 
back condition is less likely than not to be related to the 
documented in-service back strain.  The examiner opined that 
the appellant would likely have his current back condition 
whether or not he had had a back strain while he was in 
service.

The appellant has, on several occasions, provided written 
statements indicating that he had experienced frequent 
recurrent back pain in-service and after his separation from 
service, up until the present time.  He contends that more 
than one doctor has told him over the years that an initial 
back strain or injury will cause recurrences in the future 
and worsen the back condition.  He states that following his 
service in the 1950s, he engaged in 'self-help' and that he 
was given free medication for his back pain by various 
unidentified doctors because he was frequently without 
insurance.  He also states that, while working as a 
contractor on military installations in the 1950s, he 
received informal, off-the-record help at a local military 
facility.  However, the claims file contains no clinical 
records in support of these contentions, providing more 
evidence against this claim. 

The evidence of record includes two statements from the 
physician who treated the appellant in the 1960s.  In June 
2004, this doctor stated that his records from that time were 
destroyed and that, while he does remember treating the 
appellant, he does not remember the particulars of the 
appellant's case.  In a September 2005 written statement, 
this doctor stated that x-ray and MRI reports lend nothing to 
a determination of a connection between the appellant's 
military service and his present condition.  The doctor also 
stated that the appellant undoubtedly had degenerative 
conditions in his lumbar spine that he shared with many other 
people in his age group and that these conditions were 
certainly capable of being responsible for the appellant's 
symptoms.  The doctor also declined to render an opinion as 
to the etiology or onset date of the appellant's current back 
problems.

The evidence of record also includes a report from a private 
chiropractor that is dated in December 2005.  The 
chiropractor wrote that the appellant reported experiencing 
low back pain after performing KP duty in December 1949 that 
involved lifting and dumping heavy pans.  The appellant also 
stated that he had experienced periodic exacerbations of his 
lower back complaint related to use or stress and he recalled 
a total of three reports to sick call related to his lower 
back.  The chiropractor stated that he reviewed "medical 
documentation for this period."  The chiropractor further 
stated that the appellant had reported experiencing lower 
back pain with multiple exacerbations resulting in lost work 
days in the 1950s, as well as treatment with a back brace in 
the 1960s.  There was no discussion of the appellant's 
treatment in the 1980s or the two motor vehicle accidents he 
experienced during that decade, limiting the probative value 
of this medical opinion.

After examining the appellant, the chiropractor rendered 
diagnoses of lumbar facet syndrome, lumbar 
osteoarthritis/degenerative joint disease and lumbar 
intervertebral disc degeneration.  The chiropractor concluded 
that the appellant presented with subjective complaints and 
objective findings consistent with a chronic injury via the 
mechanism he reported.  The chiropractor opined that the 
appellant's present condition more likely than not resulted 
from the in-service incidents related by the appellant.  

In order for service connection to be warranted, there must 
be evidence of a present disability that is attributable to a 
disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Because the totality 
of the medical and non-medical evidence of record shows that 
the appellant's currently demonstrated low back pathology 
cannot be said to be related to service by way of direct 
incurrence or by manifestation within the presumptive period, 
service connection for a low back disorder, including 
arthritis and intervertebral disc syndrome, must be denied.  
The evidence of record is not in equipoise on the question of 
whether the appellant's low back pathology should be service 
connected.

Firstly, to the extent that the appellant is shown to have a 
low back disorder, such evidence is reflective only of one 
factor in a successful claim of service connection.  Morton 
v. Principi, 3 Vet. App. 508, 509 (1992); Mingo v. 
Derwinski, 2 Vet. App. 51, 53 (1992).  (Observing that 
evidence of the appellant's current condition is not 
generally relevant to the issue of service connection, 
absent some competent linkage to military service).  There 
must be shown a nexus to some incident of military service.  

Secondly, the evidence of record indicates that the appellant 
received in-service treatment for a strained back muscle in 
December 1949, and that this condition resolved without 
sequelae.  Likewise, he was treated in 1952 for a back 
strain.  There is no medical evidence of record to establish 
that he incurred any back disorder that was other than acute 
and transitory.  There is no evidence of record that the 
appellant was treated for any lumbar spine arthritis within 
12 months of his separation from service; there is no 
evidence of record to suggest that a chronic back condition 
existed until the 1960s, when he was treated by a private 
doctor.  The first documented evidence of the existence of 
degenerative changes of the lumbar spine in the claims file 
is dated in October 1986.  Because no arthritis was 
clinically demonstrated within one year of the appellant's 
release from active duty, any arthritis of the back may not 
be presumed to have been incurred in service.

The Board must find that the service medical records, as a 
whole, provide evidence against this claim, indicating a 
disorder that resolved in service many years ago.

The absence of any diagnosis of the claimed low back 
pathology in the service medical records after June 1952 
constitutes negative evidence tending to disprove the 
assertion that the appellant incurred any chronic low back 
condition during his service.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 
38 C.F.R. § 3.102 (noting that reasonable doubt exists 
because of an approximate balance of positive and 
"negative" evidence).  The lack of any evidence of a 
diagnosis of any low back disorder until more than seven 
years (at least) after the appellant's 1953 separation from 
service is itself evidence which tends to show that no low 
back disorder was incurred in service.  

In Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), the 
United States Court of Appeals for the Federal Circuit 
affirmed a decision by the Court which held that evidence of 
a prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a preexisting 
condition was aggravated by military service.  The trier of 
fact should consider all the evidence including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability).  Although Maxson 
is not directly on point in this case, as it deals with 
aggravation in service and not service connection, it does 
imply that, when appropriate, the Board may consider the 
absence of evidence when engaging in a fact finding role. 

In addition, the "absence" of evidence or "negative" 
evidence of the claimed condition during service is supported 
by affirmative evidence that tends to show that the claimed 
disorder was not incurred during that time.  Such affirmative 
evidence consists of the October 1986 private doctor report 
that indicated that the appellant had been in a car accident 
in 1980, and again in 1986, and that while the appellant had 
received treatment for a long-standing back problem in the 
past, prior to the accident, he had only had an 
"uncomfortable spot in his back that had not been present 
for two years."  These findings on said clinical evaluation 
is medical evidence indicating that the claimed chronic low 
back pathology was not present until after the 1986 accident.  
Thus, this is positive evidence that the appellant was not 
experiencing any chronic low back disorder more than thirty 
years after his separation from service.  Furthermore, pain 
alone (or "an uncomfortable spot"), without a diagnosed or 
identifiable underlying malady or condition, does not, in and 
of itself, constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), aff'd in part, vacated and remanded in part 
on other grounds by Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).

The appellant contends that he had a chronic low back 
disorder while in service and that he now has the same 
condition.  However, where the determinative issue involves 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is possible or plausible is 
required.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The claimant does not meet this burden by merely presenting 
his opinion because he is not a medical health professional 
and his opinion does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Moreover, such chronicity, as reported in this matter, is not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
claimant and when "no" medical evidence indicated 
continuous symptomatology.  McManaway v. West, 13 Vet. App. 
60, 66 (1999).

In order for service connection to be warranted, there must 
be evidence of a present disability which is attributable to 
a disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Because the totality 
of the medical and non-medical evidence of record shows that 
any currently demonstrated low back condition is not likely 
related to service, the Board finds that the claim for 
entitlement to service connection for a low back disorder, 
including arthritis and intervertebral disc syndrome, must be 
denied.  The Board finds that the evidence of record is not 
in equipoise on the question of whether the appellant has any 
current low back disorder that should be service connected.

It is true that the evidence of record contains a December 
2005 opinion from a private chiropractor that indicates an 
etiologic relationship exists between the appellant's active 
military service and his current lumbar spine pathology.  
However, it is clear that this opinion was based on the 
appellant's statements about his in-service injuries and 
post-service complaints without any reporting of two 
documented motor vehicle accidents, and thus does not 
constitute a competent opinion because when a medical opinion 
is based on a history and information given by a claimant, 
the Board is not bound to accept that doctor's opinion under 
such circumstances.  See Swann v. Brown, 5 Vet. App. 229 
(1993); see also Elkins v. Brown, 5 Vet. App. 474 (1993).  

That the physician had a subjectively held belief in the 
appellant's credibility is not competent medical evidence.  
The law provides in this regard that the opinion of the 
physician that the appellant is truthful in his account is 
not necessarily probative as to the facts of the account.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  
Moreover, while a physician is competent to render medical 
opinions, such competence does not extend to the factual 
underpinnings of the opinion.  See, e.g., Swann v. Brown, 5 
Vet. App. 229, 233 (1993) [generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant].  The 
chiropractor's opinion was rendered without the benefit of 
any review of the claims file, and thus without knowledge of 
all of the appellant's prior medical records; it is without 
probative value and thus not sufficient to support the claim.  
Therefore, there is no competent medical opinion of record 
etiologically relating the appellant's current lumbosacral 
pathology to his service.

In contrast, the January 2005 VA medical examination report 
was rendered after consideration of the appellant's service 
medical records, as well as his post-service records and that 
opinion indicates that the appellant's current lumbar spine 
pathology is not related to any in-service occurrence and 
would have occurred regardless of his service.  This finding 
by the VA examiner is supported by the September 2005 
statement from the private physician who treated the 
appellant in the 1960s that the appellant's current 
degenerative conditions are the sort of conditions that 
people in his age group generally have and that such age-
related conditions are certainly capable of being responsible 
for the appellant's symptoms.  Therefore, the opinion of the 
private chiropractor, when weighed against the opinion of the 
VA examining physician, does not place the evidence in 
equipoise.  See generally, Guerrieri v. Brown, 4 Vet. App. 
467, 471-73 (1993); Winsett v. West, 11 Vet. App. 420, 425 
(1998) (the Court has expressly declined to adopt a 
"treating physician rule" which would afford greater weight 
to the opinion of a veteran's treating physician over the 
opinion of a VA or other physician).  The Board finds that 
the service and post-service medical record, as a whole, 
provides strong evidence against this claim.   

With respect to the appellant's own contentions, a layperson 
is generally not capable of opining on matters requiring 
medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim for service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, service connection for a back problem when there 
are clear indications of post-service back problems and 
injuries after service is not a condition capable of lay 
diagnosis in this case, where the critical issue is whether 
the current back disorder may be reasonably association with 
service and an injury more than 50 years ago.  See Espiritu 
and Woelhaert v. Nicholson, No. 05-2302 (U.S. Vet. App. 
August 24, 2007).  Simply stated, the Board finds that the 
veteran's contentions of a back disorder for more than 50 
years, even with consideration of the medical opinion that 
support this claim, are outweighed by the post-service 
medical record.

After consideration of the entire record and the relevant 
law, the Board finds that the appellant's lumbar spine 
pathology is not related to his active service on a direct 
basis, or on a presumptive basis.  While it is apparent that 
the appellant currently has lumbar spine disorders, the 
medical evidence of record as a whole supports the 
proposition that there is no etiological relationship between 
the origin and/or severity of any one of those conditions and 
service.  Therefore, the Board finds that the preponderance 
of the evidence is against the appellant's claim of service 
connection for a lumbar spine disorder.  As such, the 
evidence is insufficient to support a grant of service 
connection for any such disorder.  

Since the preponderance of the evidence is against the 
service connection claim for a low back disorder, the 
benefit-of-the-doubt doctrine does not apply.  See Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).

ORDER

Service connection for a lumbar spine disorder is denied.


			
	MARK GREENSTREET	MARY GALLAGHER 
Veterans Law Judge, Board of Veterans'	Veterans Law Judge, 
Board of Veterans' 	Appeals
	Appeals


		
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


